People v Trimble (2016 NY Slip Op 02386)





People v Trimble


2016 NY Slip Op 02386


Decided on March 30, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 30, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
LEONARD B. AUSTIN
COLLEEN D. DUFFY, JJ.


2013-08251
 (Ind. No. 716/12)

[*1]The People of the State of New York, respondent,
vAnthony Trimble, appellant.


Thomas R. Villecco, Jericho, NY, for appellant, and appellant pro se.
Madeline Singas, District Attorney, Mineola, NY (Andrea M. DiGregorio and Donald Berk of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Honorof, J.), rendered August 8, 2013, convicting him of attempted criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that his plea of guilty was involuntary and coerced because the Supreme Court refused to assign him new counsel is without merit. Contrary to the defendant's contention, he was not entitled to new assigned counsel since he failed to show good cause for a substitution (see People v Wright, 95 AD3d 1046; People v Silva, 15 AD3d 263). Furthermore, nothing that occurred during the plea allocution called into question the voluntariness of the defendant's plea (see People v Wright, 95 AD3d at 1047). The defendant's contention that defense counsel's ineffectiveness coerced him into pleading guilty is contradicted by his statements made during the plea proceeding that he was satisfied with counsel's representation, that he had not been forced into pleading guilty, and that he was entering the plea freely and voluntarily (see People v Bennett, 115 AD3d 973; People v Howard, 109 AD3d 487, 488).
The defendant's valid waiver of his right to appeal precludes appellate review of the contentions raised in his pro se supplemental brief (see People v Hansen, 95 NY2d 227, 233; People v Woods, 115 AD3d 997, 998; People v Devodier, 102 AD3d 884, 885; People v Wright, 95 AD3d at 1047; People v Wager, 34 AD3d 505, 506).
DILLON, J.P., DICKERSON, AUSTIN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court